—Order, Supreme Court, New York County (Stanley Parness, J.), entered on or about September 29, 1996, which, inter alia, granted defendants’ motion for partial summary judgment dismissing the causes of action for libel and denied plaintiffs’ applications for injunctive relief and to hold defendants in contempt for violating a temporary restraining order, unanimously affirmed, with costs.
We agree with the motion court’s findings that the libel causes of action were not viable because defendants’ state*193ments in their newsletters were true and also that defendants’ statements were shielded by the common interest qualified privilege, since the communication to subscribers involved in the industry was reasonable and appropriate under the circumstances (Prosser and Keeton, Torts § 115, 833 [5th ed]), such that defendants did not forfeit the privilege by excessive publication (cf., Moyle v Franz, 267 App Div 423, 425-426, affd 293 NY 842). Further disclosure would not have uncovered any relevant evidence. We also agree that plaintiffs failed to raise an issue of fact with regard to malice (see, Liberman v Gelstein, 80 NY2d 429, 437-438; Foster v Churchill, 87 NY2d 744, 751-752).
Denial of plaintiffs’ request for injunctive relief was necessitated by the dismissal of their libel causes of action. The denial of plaintiffs’ application to hold defendants in contempt was correct and no hearing was required in view of defendants’ unchallenged demonstration that any violation of the temporary restraining order was neither knowing nor willful (see, Coronet Capital Co. v Spodek, 202 AD2d 20, 29). Concur— Ellerin, J. P., Nardelli, Rubin and Mazzarelli, JJ.